DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence S. Perry (Reg. No. 31,865) on 25 May 2022.

The application has been amended as follows: 

The Claims:
1. (Currently Amended) A radiation imaging apparatus, comprising: 
a signal line;
a pixel array comprising a plurality of pixels arranged to configure a plurality of rows and a plurality of columns, each pixel of the plurality of pixels including (i) a conversion element configured to convert radiation into an electric charge, and (ii) a switch element for connecting the conversion element to [[a]] the signal line; 
a bias line configured to apply a bias potential to each conversion element of the plurality of pixels; 
a plurality of drive lines for respectively configured to supply an ON voltage for turning on each switch element of the plurality of pixels to a control terminal of each switch element of the plurality of pixels; 
a driving unit configured to cyclically supply the ON voltage to the plurality of drive lines; 
an acquiring unit configured to acquire a plurality of signal values by acquiring a signal value representing a current flowing through the bias line at each of a plurality of times within a period in which the ON voltage is continuously supplied to at least one of the plurality of drive lines; and 
a processing unit configured to specify an outlier in the plurality of signal values, and to determine whether or not there is a radiation irradiation with respect to the pixel array based on a signal value among the plurality of signal values that is not the outlier without being based on the signal value specified as the outlier among the plurality of signal values.
3. (Currently Amended) The radiation imaging apparatus according to claim 1, wherein the processing unit is configured to specify the signal value among the plurality of signal values that is not included in a reference range as the outlier in the plurality of signal values.

12. (Currently Amended) A method of controlling a radiation imaging apparatus, the radiation imaging apparatus comprising: 
a signal line;
a pixel array comprising a plurality of pixels arranged to configure a plurality of rows and a plurality of columns, each pixel of the plurality of pixels including (i) a conversion element configured to convert radiation into an electric charge, and (ii) a switch element for connecting the conversion element to [[a]] the signal line; 
a bias line configured to apply a bias potential to each conversion element of the plurality of pixels; 
a plurality of drive lines for respectively configured to supply an ON voltage for turning on each switch element of the plurality of pixels to a control terminal of each switch element of the plurality of pixels; and 
a driving unit configured to cyclically supply the ON voltage to the plurality of drive lines; and 
the method comprising the steps of: 
acquiring a plurality of signal values by acquiring a signal value representing a current flowing through the bias line at each of a plurality of times within a period in which the ON voltage is continuously supplied to at least one of the plurality of drive lines; and 
specifying an outlier in the plurality of signal values, and determining whether or not there is a radiation irradiation with respect to the pixel array based on a signal value among the plurality of signal values that is not the outlier without being based on the signal value specified as the outlier among the plurality of signal values.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-11, Iwakiri et al. (U. S. Patent No. 8,642,970 B2) disclosed a radiation imaging apparatus that comprises: 
a signal line (52);
a pixel array (20) comprising a plurality of pixels arranged to configure a plurality of rows and a plurality of columns, each pixel of the plurality of pixels including (i) a conversion element (48) configured to convert radiation into an electric charge, and (ii) a switch element (54) for connecting the conversion element to the signal line; 
a bias line (56) configured to apply a bias potential to each conversion element of the plurality of pixels; 
a plurality of drive lines (50) for respectively configured to supply an ON voltage for turning on each switch element of the plurality of pixels to a control terminal of each switch element of the plurality of pixels; 
a driving unit (65) configured to cyclically supply the ON voltage to the plurality of drive lines; 
an acquiring unit (62) configured to acquire a plurality of signal values by acquiring a signal value representing a current flowing through the bias line at each of a plurality of times within a period in which the ON voltage is continuously supplied to at least one of the plurality of drive lines; and 
However, the prior art failed to disclose or fairly suggested that the radiation imaging apparatus further comprises:
a processing unit configured to specify an outlier in the plurality of signal values, and to determine whether or not there is a radiation irradiation with respect to the pixel array based on a signal value among the plurality of signal values that is not the outlier without being based on the signal value specified as the outlier among the plurality of signal values.

With respect to claim 11, Iwakiri et al. (U. S. Patent No. 8,642,970 B2) disclosed a radiation imaging system that comprises:
a radiation imaging apparatus (20); and
a processor (24) configured to process a signal output from the radiation imaging apparatus.
However, the prior art failed to disclose or fairly suggested a radiation imaging system that comprises:
a radiation imaging apparatus according to claim 1.

With respect to claim 12, Iwakiri et al. (U. S. Patent No. 8,642,970 B2) disclosed a method of controlling a radiation imaging apparatus, the radiation imaging apparatus comprising: 
a signal line (52);
a pixel array (20) comprising a plurality of pixels arranged to configure a plurality of rows and a plurality of columns, each pixel of the plurality of pixels including (i) a conversion element (48) configured to convert radiation into an electric charge, and (ii) a switch element (54) for connecting the conversion element to the signal line; 
a bias line (56) configured to apply a bias potential to each conversion element of the plurality of pixels; 
a plurality of drive lines (50) for respectively configured to supply an ON voltage for turning on each switch element of the plurality of pixels to a control terminal of each switch element of the plurality of pixels; and 
a driving unit (65) configured to cyclically supply the ON voltage to the plurality of drive lines; and 
the method comprising the step of: 
acquiring a plurality of signal values by acquiring a signal value representing a current flowing through the bias line at each of a plurality of times within a period in which the ON voltage is continuously supplied to at least one of the plurality of drive lines; and 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
specifying an outlier in the plurality of signal values, and determining whether or not there is a radiation irradiation with respect to the pixel array based on a signal value among the plurality of signal values that is not the outlier without being based on the signal value specified as the outlier among the plurality of signal values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 17 May 2022 with respect to claims 1-11 have been fully considered.  The objections of claims 1-11 have been withdrawn.
Applicant’s amendments filed 17 May 2022 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 17 May 2022 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 17 May 2022 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 17 May 2022 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Iwashita et al. (U. S. Patent No. 11,303,831 B2) disclosed a radiation imaging apparatus and a radiation imaging method.
Kosuge et al. (U. S. Patent No. 11,252,349 B2) disclosed a radiation imaging system comprising a radiation detection apparatus and a control method of a radiation detection apparatus.
Koeda et al. (U. S. Patent No. 10,788,592 B2) disclosed a radiographic imaging system comprising a radiographic imaging apparatus.
Sato et al. (U. S. Patent No. 10,551,721 B2) disclosed a radiation imaging system compring a radiation imaging apparatus and a control method thereof.
Hiroike (U. S. Patent No. 10,206,642 B2) disclosed an image information processing apparatus, an X-ray imaging apparatus, an X-ray imaging system, a control method, and a program for causing a computer to execute a control method.
Iizuka et al. (U. S. Patent No. 10,180,501 B2) disclosed a radiation detector.
Ryu et al. (U. S. Patent No. 9,971,046 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus.
Tajima (U. S. Patent No. 9,848,845 B2) disclosed a radiation image-detecting device.
Ota et al. (U. S. Patent No. 9,826,946 B2) disclosed a radiographic apparatus with detections of X-ray emissions.
Tajima et al. (U. S. Patent No. 9,793,305 B2) disclosed a radiation imaging system comprising a radiation image-detecting device and an operation method thereof. 
Kuwabara et al. (U. S. Patent No. 9,787,919B2) disclosed a radiographic imaging system comprising a radiographic imaging device, a control method of a radiographic imaging device, and a program storage medium.
Kuwabara (U. S. Patent No. 9,782,144 B2) disclosed a radiographic imaging system comprising a radiographic imaging device, a control method of a radiographic imaging device, and a program storage medium.
Iwakiri et al. (U. S. Patent No. 9,753,159 B2) disclosed a radiographic imaging control device, a radiographic imaging system, a control method of a radiographic imaging device, and a recording medium.
Kitagawa et al. (U. S. Patent No. 9,750,477 B2) disclosed a radiation imaging system comprising a radiation image-detecting device and an operating method thereof.
Tajima et al. (U. S. Patent No. 9,649,086 B2) disclosed a radiation image-capture system comprising a radiation image-capture device.
Tajima et al. (U. S. Patent No. 9,629,601 B2) disclosed a radiation imaging system comprising a radiation image-detecting device.
Tajima et al. (U. S. Patent No. 9,579,076 B2) disclosed a radiation imaging system comprising a radiation image-detecting device.
Tajima (U. S. Patent No. 9,521,987 B2) disclosed a radiation imaging system and an operating method thereof.
Nishino et al. (U. S. Patent No. 9,513,379 B2) disclosed a radiographic image-capture device, a system, a program storage medium, and a method.
Kuwabara et al. (U. S. Patent No. 9,462,990 B2) disclosed a radiation imaging system comprising a radiation image-detecting device and a control method thereof.
Takenaka et al. (U. S. Patent No. 9,462,989 B2) disclosed an imaging system comprising an imaging apparatus.
Sato et al. (U. S. Patent No. 9,417,333 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus.
Sato et al. (U. S. Patent No. 9,360,562 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus.
Kuwabara et al. (U. S. Patent No. 9,351,699 B2) disclosed a radiography system comprising a controller of a radiation source.
Oda (U. S. Patent No. 9,335,422 B2) disclosed a radiographic imaging system comprising a radiographic imaging device, a method of controlling a radiation detection sensitivity, and a program storage medium.
Iwakiri et al. (U. S. Patent No. 9,322,928 B2) disclosed a radiation imaging apparatus comprising a radiation image-detection device and a method of controlling a radiation imaging apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884